 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9       DAVID NATHANIEL ROBERTS,                           Case No.: 1:18-cv-01237 SAB (PC)

10                         Plaintiff,
                                                            ORDER DENYING SECOND MOTION TO
11             v.                                           PROCEED IN FORMA PAUPERIS,
                                                            WITHOUT PREJUDICE
12       SGT. HUCKLEBERRY, et al.,
                                                            [ECF No. 12]
13                         Defendants.
14

15            Plaintiff David Nathaniel Roberts is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. ' 1983.

17            Plaintiff initiated this action by filing a complaint on August 17, 2018 in the United States

18   District Court for the Southern District of California. (ECF No. 1.) On September 12, 2018, the

19   case was transferred to this district, and given Case Number 1:18-cv-01237-SAB (PC).1

20            On September 14, 2018, Plaintiff filed a motion to proceed in forma pauperis, using the

21   form from the United States District Court for the Southern District of California. (ECF No. 6.)

22   The application was not supported by any certified copy of an inmate trust account statement. (Id.)

23            On September 17, 2018, the Court denied the motion, without prejudice. (ECF No. 7.) The

24   Court send Plaintiff a blank application form, with an authorization to allow the Clerk of the Court

25   to obtain a certified trust account statement on Plaintiff’s behalf. (Id.)

26
     1
27     The Court notes that Plaintiff puts the case number for his prior action, No. 3:18-cv-1928-JLS-
     LJB, on his filings. That action was transferred and is closed, and Plaintiff should only include
28   the case number and caption for this case, as stated above, in his filings.
                                                        1
 1            Currently before the Court is Plaintiff’s second motion to proceed in forma pauperis, filed

 2   on October 3, 2018. (ECF No. 12.) Plaintiff also filed a supplement to that motion. (ECF No. 13.)

 3   This motion is also on the form from the United States District Court for the Southern District of

 4   California, and is not complete. (Id.) Some trust account statements are provided, but there are

 5   handwritten markings obscuring certain information, and they are not certified copies.

 6            Plaintiff’s motion will be again denied, without prejudice. The second motion does not

 7   contain the necessary information and documentation for the Court to evaluate Plaintiff’s request.

 8            Plaintiff will be permitted one final opportunity to submit a correct and complete application

 9   to proceed in forma pauperis, within thirty (30) days. Plaintiff is reminded that if he fills out the

10   authorization and signs the form, the Court will direct the Clerk of the Court to obtain a certified

11   copy of his trust account statement on his behalf. He is not required to obtain that paperwork.

12            Accordingly, it is HEREBY ORDERED that:

13            1.      Plaintiff’s second motion to proceed in forma pauperis, filed on October 3, 2018

14   (ECF No. 12), is denied;

15            2.      The Clerk of the Court was directed to provide Plaintiff a blank in forma pauperis

16   application form, with instructions;

17            3.      Plaintiff shall file the completed in forma pauperis application, or pay the $400 filing

18   fee for this action, within thirty (30) days; and

19            4.      The failure to comply with this order will result in dismissal, without prejudice, for

20   Plaintiff’s failure to pay the filing fee, failure to prosecute, and failure to obey a court order.
21
     IT IS SO ORDERED.
22

23   Dated:        October 8, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
